Citation Nr: 1105523	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected migraine headaches.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and LH


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of 
multiple private treatment records dated through March 2009.  See 
38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record indicates that a remand is necessary in 
this case.  The Board determines that further development is 
warranted in the form of obtaining outstanding records and 
scheduling another VA examination.

First, the Board notes that the Veteran stated in an April 2007 
submission that he was receiving disability benefits from the 
Social Security Administration (SSA) at least in part due to his 
headaches.  Records related to the application and award of these 
benefits are not in the claims file.  When VA has notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker 
v. West, 11 Vet. App. 163, 169 (1998).  Therefore, efforts to 
obtain these outstanding, relevant records must be completed 
prior to further adjudication of the claim. 

Second, at his hearing, the Veteran testified that his headaches 
had increased in frequency and duration since the June 2007 VA 
examination.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Thus, another VA examination should be scheduled for this claim.

Accordingly, the case is REMANDED for the following action:

1.	Request records related to the Veteran's 
application and award of disability 
benefits from the SSA.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
to assess the current nature and severity 
of his service-connected migraine 
headaches.  The claims file should be 
provided to the examiner for review, and 
the report should reflect that such review 
occurred.  Upon review of the record and 
examination of the Veteran, the examiner 
should document all findings pertinent to 
the rating criteria for migraine 
headaches, including duration and 
frequency of the headaches, whether they 
are prostrating and how often, and discuss 
the effects the Veteran's migraine 
headaches have on his work and economic 
adaptability.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the February 2009 statement 
of the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


